February 16, 2011 Ms. Chambre Malone United States Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C. 20549 Phone: (202) 551-3262 Fax: (703) 813-6968 Re: Sustainable Environmental Technologies Corporation Response to SEC Comment Letter dated February 1, 2011 Dear Ms. Malone: Sustainable Environmental Technologies Corporation (the “Company”) is in receipt of the Securities and Exchange Commission comment letter dated February 1, 2011.Although the deadline to file a response was February 15, 2011, the Company is still in the process of preparing the requested amendments and will file the response by March 1, 2011. Sincerely, /s/ Bob Glaser Bob Glaser President 435.608.1344·888.608.1344 fax 2377 W. Foothill Blvd., Suite #18·Upland, CA 91786
